Citation Nr: 9934280	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  97-27 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a lumbar diskectomy and fusion 
secondary to service-connected right knee disability with 
related back pain.  

2.  Entitlement to a disability rating in excess of 30 
percent for postoperative residuals of a right knee 
replacement.  


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1967.  

This matter originates from an April 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the veteran's application 
to reopen his claim of entitlement to service connection for 
a low back disorder secondary to service-connected right knee 
disability and from a September 1997 rating decision that 
denied a rating in excess of 30 percent for postoperative 
residuals of a right knee replacement.  The veteran appealed 
the rating decisions to the Board of Veterans' Appeals 
(Board).  In a decision dated in August 1998, the Board 
upheld the RO's denials of the claimed benefits.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in February 1999, the Court granted the joint 
motion of the parties, vacated the Board's decision, and 
remanded the matter for further proceedings consistent with 
joint motion.  Copies of the Court's Order and the joint 
motion have been placed in the claims file.  

In June 1999, the Board wrote to the attorney-representative 
and afforded him the opportunity to submit additional 
argument and evidence in support of his appeal.  The Board 
informed the attorney-representative that any such additional 
argument and evidence must be forwarded to the Board within 
90 days of the Board's letter.  No additional argument or 
evidence has been received.  The matter is now before the 
Board for further appellate consideration.  The issue of 
entitlement to a rating in excess of 30 percent for right 
knee disability is the subject of the REMAND portion of this 
decision.  



FINDINGS OF FACT

1.  A rating decision dated in March 1996 denied service 
connection for low back disability secondary to service-
connected right knee disability with related back pain.  

2.  Although the veteran was notified of the rating 
determination later the same month, he did not initiate a 
timely appeal.  

3.  The evidence added to the record since the March 1996 
notification of the rating decision is not wholly cumulative 
and, when considered in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim for secondary 
service connection.  

4.  The claim that the veteran acquired low back disability 
as a result of his service-connected right knee disability 
with related back pain is plausible.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since the March 1996 notice 
of the rating decision denying service connection for low 
back disability secondary to service-connected right knee 
disability with related back pain is new and material, and 
the claim for that benefit is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim for service connection for low back disability 
secondary to service-connected right knee disability with 
related back pain is well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A rating decision dated March 13, 1996, denied service 
connection for low back disability secondary to service-
connected right knee disability with related back pain.  The 
record shows that the veteran was informed of this 
determination by a letter dated March 19, 1996, but did not 
initiate a timely appeal of the rating decision.  The March 
1996 rating decision therefore became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  However, a claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (1998); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran's application to reopen his claim for secondary 
service connection for low back disability was received in 
November 1996, and evidence has been received in support of 
his application.  

The evidence of record at the time that the veteran was 
informed of the adverse rating decision in March 1996 will be 
summarized below.  

The service medical records reveal that the veteran sought 
treatment for knee pain in August 1965.  The presenting 
diagnoses were lumbosacral strain and twisted knee.  He was 
treated for five days and discharged with a final diagnosis 
of traumatic synovitis of the right knee.  There was no 
diagnosis regarding his back.  In November 1965, he 
complained of sudden low back pain after bending over.  The 
diagnosis was low back strain.  In January 1967, he was 
treated for acute lumbosacral and left sacroiliac strain.  
Following a Medical Evaluation Board, the veteran was 
separated with severance pay for his right knee disability.  
There is no evidence of record that he had a back complaint 
at the time of his separation.  

After his separation from active service, the veteran was 
afforded VA examinations for rating purposes in December 1968 
and April 1969.  Both examination reports are negative for 
complaints, symptoms or findings regarding a back condition.  
A VA discharge summary dated in October 1970 is negative for 
complaints of a back condition.  VA treatment notes dated 
from January to September 1973 are negative regarding a back 
condition.  A November 1974 hospital summary and treatment 
notes dated from November 1974 to December 1975 are concerned 
with the veteran's right knee disability.  

The report of a VA special orthopedic examination dated in 
March 1976 contains a diagnosis of gait-related postural low 
back pain.  The examiner commented that the veteran's back 
pain was subjective and was related to his limping gait due 
to instability and early traumatic arthritis of his right 
knee.  

The report of a VA special orthopedic examination dated in 
April 1986 states that the veteran related that the onset of 
his back pain was in July 1980 when his left leg gave out and 
he fell, injuring his back.  It was reported that he 
underwent a disc excision at L4-5 and L5-S1 in February 1982 
and a spinal fusion in July 1983.  The X-ray report notes 
laminectomy changes at L4-L5.  The pertinent assessment was 
status post diskectomy and fusion of the lumbar spine with L4 
root sensory hypesthesia.  The report does not contain an 
opinion regarding the etiology of the veteran's back 
condition.  

A September 1987 private hospital summary states that the 
remainder of the veteran's anterior cruciate ligament was 
removed, as well as a large piece of cartilage.  

The report of a VA special orthopedic examination dated in 
December 1988 states that the veteran complained of low back 
pain and that he used a corset on occasion.  He also 
complained of radiation over the L5 distribution.  The 
assessment was low back pain with some radicular symptoms.  
No opinion regarding the etiology of the veteran's back pain 
was included in the report.  

A consultation report dated in October 1995 from the Columbia 
Regional Hospital (CRH) states that the veteran complained of 
increasing numbness, tingling and discomfort in his right leg 
and occasional difficulties in the left.  The assessment was 
failed back syndrome with continued difficulties with leg 
discomfort.  The report does not include an opinion regarding 
the etiology of the veteran's back condition.  A November 
1995 CRH discharge summary notes that a total decompression 
laminectomy of L2-L3, posterolateral fusion from L2-L4 
bilaterally, and placement of "TSRH instrumentation" were 
performed.  

Evidence added to the record since the March 1996 
notification of adverse rating action includes reports of 
private treatment and VA examination, hearing testimony 
rendered by the veteran and his spouse before a hearing 
officer at the RO in September 1997, and a number of 
statements by the veteran in support of his claim.  

Treatment notes dated from January 1982 to January 1984 from 
CRH chronicle treatment of the veteran's back complaints but 
are negative for a medical opinion regarding their etiology.  
An operation report dated in February 1982 from CRH described 
a left L5 hemilaminectomy and L5-S1 and L4-L5 disc excisions.  
An operation report dated in July 1983 from CRH describes an 
L4 to S1 decompression laminectomy and spinal fusion with L4-
L5 disc excision on the left.  

Treatment notes dated in July and August 1984 from CRH 
indicate that the veteran sought treatment after his leg gave 
out and he fell.  The diagnosis was lumbar radicular 
syndrome, status post disc excision and fusion L4 to S1.  The 
records are negative for an opinion linking the veteran's 
back complaints to his service-connected right knee 
disability.  

March 1996 treatment notes from Columbia Orthopaedic Group 
indicate that a total right knee replacement was indicated.  
An operation report dated in April 1996 from CRH states that 
a right total knee replacement was performed and that the 
veteran tolerated the procedure well.  

The report of a VA special orthopedic examination dated in 
June 1997 states that the veteran complained that he still 
had some problems with walking and that he needed a knee 
brace even after his total knee replacement.  However, he 
stated that he had had a major improvement in his symptoms 
since the right knee replacement.  The veteran's gait was 
within normal limits.  There was no angulation or false 
motion of the joint and no evidence of significant shortening 
of the right lower extremity.  

At the veteran's personal hearing in September 1997, he 
testified that he had problems with his back in service and 
that they continued after his separation.  He was unaware of 
any X-rays showing arthritis prior to 1981.  In 1980, he was 
walking across a damp floor and slipped.  When he slipped, 
his right knee gave out, even though he was wearing a brace.  
His knee gave out forward, and he fell and landed on his 
pelvic area.  Six months to a year after the fall, he had his 
first surgery for his back.  The first surgery consisted of 
disc excision and cleaning up of L4, L5 and S1.  He stated 
that he had arthritis in his back at the time of the first 
surgery.  His second surgery was in 1981 or 1982 and involved 
fusion of his L4, L5 and S1.  Another fusion of L4, L5 and S1 
was performed later.  In November 1995, rods and screws were 
put in L3, L4 and S1.  After he had his knee replacement, he 
had more problems with his back.  One of the screws and rods 
had bent, and the doctor said he thought it was from the 
veteran's change in his gait.  The knee replacement corrected 
his gait, and he then had surgery because of the damage that 
had been caused by his gait - something had been out of place 
for years.  Since the knee replacement, his back had pretty 
well stabilized.  His only back problems were those related 
to the surgery:  Muscle spasms, arthritis and scar tissue.  

The veteran's spouse testified that he leaned to one side 
prior to his surgery but that it was not as bad now as 
previously.  

Analysis

The record shows that a VA special orthopedic examination in 
March 1976 culminated in a pertinent diagnosis of postural 
low back pain, gait related.  A rating decision dated in 
April 1976 granted service connection for back pain and 
reclassified the service-connected right knee disability as 
"post-traumatic arthritis with moderate marked laxity, right 
knee, medial collateral ligament, right knee, symptomatic 
with gait related back pain."  (Emphasis added.)  A rating 
decision dated in June 1986 styled the service-connected 
right knee disorder as "[p]ost-traumatic arthritis, right 
knee, with ligament laxity and related back pain."  
(Emphasis added.)  The June 1986 rating decision also denied 
service connection for residuals of a diskectomy and fusion 
of the lumbar spine, apparently on the basis that this back 
condition was of recent onset following a fall in July 1980, 
when the veteran's left leg gave way.  Service connection was 
also denied at that time for degenerative joint disease of 
the left knee.  

Following knee replacement surgery in April 1996, a rating 
decision in May 1996 reclassified the service-connected 
disability as "post-traumatic arthritis, right knee, [status 
post] total knee replacement, with ligament laxity and 
related back pain."  (Emphasis added.)  

The rating decision dated in April 1997 denied an application 
to reopen the secondary service connection claim.  The RO 
held that new and material evidence had not been submitted to 
reopen a claim for service connection for residuals of a 
diskectomy and fusion of the lumbar spine secondary to 
service-connected right knee disability.  

The veteran contends, however, that he has low back 
disability as a consequence of his service-connected right 
knee disability.  He maintains that the July 1980 fall 
occurred when his right leg gave way, not his left leg.  He 
testified to this effect in September 1997.  

The evidence submitted since March 1996 is new in that it is 
not wholly cumulative.  After a careful review of the record, 
the Board finds that the evidence is material because when it 
is considered in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the service connection 
claim.  38 C.F.R. § 3.156(a).  

The RO has denied the application to reopen because despite 
the newly submitted evidence, the record remains silent for a 
showing of the necessary etiological relationship between the 
service-connected right knee disability and the postoperative 
residuals of the veteran's low back injury.  Although the 
evidence submitted since March 1996 does not contain an 
explicit etiological opinion linking the veteran's low back 
disability to his service-connected right knee disability, 
the evidence does contain the veteran's testimony that he 
fell in July 1980 as a result of his right leg, not his left, 
giving way.  This evidence must be presumed credible for 
purposes of determining whether the claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The veteran is competent to testify regarding the facts of 
any injury he sustained and the symptoms that he experienced 
as a result.  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) (just as a claimant as a layperson may testify to the 
physical manifestations of a disease or injury, a layperson's 
testimony about an event that resulted in a physically 
observable injury can render a claim well grounded).  

The veteran also testified that a physician attributed at 
least part of his low back pathology to an altered gait 
caused by his service-connected right knee disability.  
Although a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is usually 
regarded as too attenuated and inherently unreliable to 
constitute competent medical evidence of a claimed etiologic 
relationship, Robinette v. Brown, 8 Vet. App. 69, 77 (1995), 
it bears emphasis in this case that service connection has 
been in effect for many years for a right knee disorder with 
related back pain.  In other words, service connection is 
already in effect for a low back disorder secondary to 
service-connected right knee disability.  The question is 
whether the current postoperative residuals of low back 
injury are etiologically related thereto.  The Board thus 
concludes that the evidence added to the record since March 
1996 is not wholly cumulative and, when considered in 
connection with the evidence previously of record, provides a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claimed low back injury.  Elkins v. 
West, 12 Vet. App. 209, 214 (1999).  As such, the new 
evidence is sufficiently significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of this claim.  The additional evidence is therefore 
new and material, and the claim must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claim is 
well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  
Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans Claims has held that when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A well-grounded service connection 
claim generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice injury or disease and a current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a claim is 
not well grounded, the appeal must fail with respect to it, 
and there is no duty to assist the claimant further in the 
development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.  

A claim for secondary service connection, like all claims, 
must be well grounded.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The 
considerations set forth in Epps are applicable as well to 
such claims.  In the case at bar, there is no question that 
the veteran currently has postoperative residuals of a lumbar 
diskectomy and fusion.  There is likewise no question that he 
has a service-connected right knee disability that for many 
years has resulted in an altered gait.  The only issue is 
whether the two are linked.  The Board again notes that VA 
physicians as early as 1976 found that the gait alteration 
caused by the service-connected right knee disability had led 
to the development of back pain, and the RO subsequently 
service connected the back pain and included it as a symptom 
of the right knee disorder.  The veteran maintains that he 
fell in July 1980 as a result of the give-way of his service-
connected right knee.  This is not inherently implausible.  
See King v. Brown, 5 Vet. App. 19, 21 (1993) (claimant's 
assertions must be accepted as true for purpose of 
determining whether claim is well grounded, except when fact 
asserted is inherently incredible or beyond claimant's 
competence to assert).  Nor is it inherently implausible that 
the continuing alteration of gait due to service-connected 
right knee disability caused or aggravated the veteran's low 
back problems such as to result in disc injury.  Allen v. 
Brown, 7 Vet. App. at 448.  While this has yet to be 
definitively determined by examiners, it would not be 
implausible to find that the disc injury manifested in the 
early 1980's represented the progression of low back problems 
for which service connection was already in effect.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (medical 
opinion that the stress of war in Vietnam "could have 
precipitated" seizure episodes first diagnosed 14 years 
after service sufficient to well ground claim where service 
medical records showed headaches accompanied at times by 
visual blackouts).  It is notable that the veteran complained 
of radiating low back pain into the right posterior leg as 
early as July 1975, about five years prior to his fall.  

Accordingly, the Board finds that the claim for service 
connection for residuals of a lumbar diskectomy and fusion 
secondary to service-connected right knee disability with 
related back pain is well grounded.  38 U.S.C.A. § 5107(a).  


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
postoperative residuals of a lumbar diskectomy and fusion 
secondary to service-connected right knee disability with 
related back pain is granted.  

The claim for service connection for postoperative residuals 
of a lumbar diskectomy and fusion secondary to service-
connected right knee disability with related back pain is 
well grounded.  


REMAND

Insofar as the Board finds that the secondary service 
connection claim is well grounded, the duty to assist 
applies.  38 U.S.C.A. § 5107(a).  This includes the duty to 
obtain a thorough and contemporaneous examination to 
determine the etiology of the current postoperative residuals 
of a lumbar diskectomy and fusion.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The veteran's right knee disability is currently rated as 30 
percent disabling under Diagnostic Code 5055.  That code 
provides for a 100 percent rating for one year following 
implantation of a prosthesis.  Thereafter, a 60 percent 
rating is warranted if there are chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  A 30 percent rating is the minimum assignable 
rating under Code 5055.  With intermediate degrees of 
residual weakness, pain or limitation of motion, ratings are 
assigned by analogy to diagnostic codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia and fibula).  

Diagnostic Code 5256 provides for a 50 percent rating if 
there is ankylosis in flexion between 20 and 45 degrees.  A 
40 percent rating is warranted for ankylosis in flexion 
between 10 and 20 degrees.  A 30 percent rating is warranted 
for ankylosis at a favorable angle in full extension, or in 
slight flexion between zero and 10 degrees.  Diagnostic Code 
5261 rates disability based on limitation of extension of the 
leg.  When extension is limited to 45 degrees, a 50 percent 
rating is in order.  Extension limited to 30 degrees warrants 
a 40 percent rating.  Extension limited to 20 degrees 
warrants a 30 percent rating.  Impairment of the tibia and 
fibula is rated under Diagnostic Code 5262.  A 40 percent 
rating is assigned for nonunion of the tibia and fibula, with 
loose motion, requiring a brace.  A 30 percent rating is for 
assignment with malunion of the tibia and fibula with marked 
knee or ankle disability.  

In DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), the Court 
held that in evaluating a service-connected shoulder joint 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Code 5201 does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the arm was used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the affected joint exhibited weakened 
movement, excess fatigability or incoordination; if feasible, 
these determinations were to be expressed in terms of 
additional loss of range of motion due to any weakened 
movement, excess fatigability or incoordination.  

The Court in this case expressly remanded the claim of 
entitlement to an increased rating for right knee disability 
for further medical evaluation in accordance with its 
decision in DeLuca v. Brown.  

In view of the foregoing, and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran has, and must be 
afforded, the right to submit additional 
evidence and argument on the matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
postoperative residuals of a diskectomy 
and fusion of the lumbar spine.  All 
indicated studies should be performed.  
The examiner is requested to review the 
claims file in detail and to render an 
opinion as to whether it is at least as 
likely as not that any current low back 
pathology was caused or chronically 
worsened by the veteran's service-
connected right knee disability and 
related back pain.  The examiner is 
requested to comment on the etiological 
significance, if any, of the veteran's 
July 1980 fall.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  

3.  The orthopedic examiner is also 
requested to determine the current 
severity of the veteran's service-
connected right knee disability with 
related back pain.  All indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to comment, to the 
extent feasible, on the extent to which 
any pain, weakened movement, excess 
fatigability or incoordination associated 
with the service-connected right knee 
disability with related back pain results 
in functional impairment of the right 
knee.  It is requested that any such 
functional impairment be expressed, if 
feasible, in terms of the additional loss 
of range of motion of the right knee 
shown to be present.  A complete 
rationale should be given for any 
opinions or conclusions expressed.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and adjudicate on a de novo basis the 
claim for service connection for 
postoperative residuals of a diskectomy 
and fusion of the lumbar spine secondary 
to service-connected right knee 
disability with related back pain.  The 
Court's decision in Allen v. Brown, 
discussed above, should be considered.  
The RO should also readjudicate the claim 
for a rating in excess of 30 percent for 
service-connected postoperative residuals 
of a right knee replacement with related 
back pain, taking into account the 
Court's decision in DeLuca v. Brown, 
discussed above.  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney-representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals








